Order entered January 18, 2017




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-16-00931-CV

               CHERYL JOHNSON A/K/A CHERYL ANGRUM, Appellant

                                              V.

                             CITIMORTGAGE, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-03356-E

                                          ORDER
       Before the Court is appellant’s January 13, 2017 unopposed second motion to extend

time to file appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s brief shall be

filed by Monday, January 23, 2017. We caution appellant that further requests for extension of

time will be disfavored.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE